Citation Nr: 1022297	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  06-36 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a final disallowed claim for service connection for a 
gynecological disorder resulting in a total hysterectomy, and 
if so whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Counsel
INTRODUCTION

The Veteran served on active duty from August 1981 to October 
1988. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a 1997 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which determined 
that new and material evidence had not been received 
sufficient to reopen the claim.   

In December 2003 and December 2005, the Board remanded the 
claim for further development, and it is now before the Board 
for adjudication.  

The Veteran testified before the Board sitting in Washington, 
D.C. in September 2009.  A transcript of the hearing is 
associated with the claims file. 


FINDINGS OF FACT

1.  In August 1991, the RO denied service connection for 
dysmenorrhea and fibroid tumors of the uterus.  The Veteran 
did not express timely disagreement, and the decision became 
final. 

2.  Since August 1991, evidence has been received that is 
new, not cumulative, bears directly and substantially upon 
the specific matter under consideration and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The Veteran underwent a total hysterectomy to relieve 
pelvic pain caused by uterine fibroids. 

4.  The weight of credible evidence demonstrates that the 
uterine fibroids, first observed November 1989, were present 
during the Veteran's active service. 

CONCLUSIONS OF LAW

1.   New and material evidence has been received to reopen a 
final disallowed claim for service connection for a 
gynecological disorder resulting in a total hysterectomy.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(1996) 
(2009).  

2.   The criteria for service connection for a gynecological 
disorder resulting in a total hysterectomy have been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The Veteran served as a U.S. Army journalist.  She contends 
that a gynecological disorder first manifested in service and 
resulted in a total hysterectomy.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  

Service treatment records showed that the Veteran sought and 
received treatment on several occasions from September 1984 
to February 1986 for abdominal discomfort, recurrent vaginal 
lesions, vaginitis, and dysmenorrhea.  No chronic disorders 
were diagnosed.  A November 1986 annual gynecological 
examination was normal.  The file does not contain the record 
of a discharge physical examination.  

In November 1989, a VA physician noted a slightly enlarged 
uterus on the right side and ordered a sonogram.  In December 
1989, a sonogram showed normal uterine size and configuration 
but with a 4.5 centimeter mass interposed between the uterus 
and the right ovary.  The imaging evaluator diagnosed a 
pedunculated fibroid.  In February 1990, a VA gynecologist 
examined the Veteran, reviewed the imaging results, and 
diagnosed a firm 2.5 centimeter right broad ligament, fixed, 
non-tender myoma.  A clinician noted that the Veteran 
declined a hysterectomy at that time.  

In August 1991, the RO denied service connection for 
dysmenorrheal and fibroid tumors of the uterus because the 
disorders first manifested 13 months after service and were 
not related to the episodes and treatment for other 
gynecological symptoms in service.  The Veteran did not 
express disagreement, and the decision became final.  
38 U.S.C.A. § 7105 (West 2002).  

The RO received the Veteran's petition to reopen the claim in 
July 1996.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (1996)  
(The Board notes that the definition of "new and material 
evidence" has been revised, but the new version only applies 
to applications to reopen which are received by the VA on or 
after August 29, 2001; thus the new version does not apply to 
the instant case, which was filed before August 29, 2001.  
See 38 C.F.R. 
§ 3.156(a) (2009)).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service- connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2009); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the Veteran's petition to reopen a 
claim for service connection for a gynecological disorder 
that resulting in a total hysterectomy was accompanied by VA 
treatment records showing treatment for uterine fibroids.  
Since the diagnoses and claim are based on the same factual 
basis as the time the case was last decided on the merits, 
new and material evidence is necessary to reopen the claim.  
Id.  

Since the last final disallowance in August 1991, the RO 
received the following evidence:  VA inpatient and outpatient 
records from 1994 through April 2008 including records of 
examination and surgery for a total hysterectomy and 
bilateral salpingo-oophorectomy in 1994.  In July 1998, the 
RO denied a petition to reopen the claim but did not consider 
this evidence.   In December 2003 and December 2005, the 
Board remanded the claim for further development.  For 
reasons not clear in the record, the latter remand did not 
characterize the issue as a petition to reopen the claim but 
directed the RO to issue a statement of the case.  In October 
2006, the RO provided the statement of the case with 
consideration of the 1994 records of treatment and surgery, 
but denied the claim on the merits.  

Additional evidence received since the last final 
disallowance of the claim includes the results of a June 2008 
VA compensation and pension gynecological examination 
scheduled by the RO.  

The Board concludes that the 1994 VA treatment records and 
the June 2008 compensation and pension examination are new, 
as they had not been previously considered by VA 
adjudicators.  The evidence is material to the diagnosis and 
etiology of uterine fibroids, and, that evidence, by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the Board grants 
the petition to reopen the claim and will adjudicate the 
claim on the merits.  

In November 1994, the Veteran sought VA treatment for 
recurrent irregular bleeding.  Ultrasound and computed 
tomography scans showed uterine leiomyoma, a 7 by 7.5 
centimeter mass in the right lower quadrant, diagnosed as a 
possible uterine fibroid or right adnexal mass suspicious for 
ovarian neoplasms.  In December 1994, the Veteran underwent a 
total hysterectomy and bilateral salpingo-oophorectomy.  A 
pathology report showed a large pedunculated encapsulated 
mass measuring 8.7 by 8 by 6 centimeters attached to the 
right lateral aspect of the uterus with numerous subserosal 
leiomyomas.  The ovaries contained several follicular cysts.  

In June 2008, a VA contract physician noted a review of the 
medical records in and after service.  On examination, the 
physician noted the surgical scar and confirmed the absence 
of the uterus and ovaries.  The physician noted no current 
abnormal symptoms or pathology to support a current 
diagnosis.  The physician provided an opinion that the total 
hysterectomy was not related to military service because 
fibroids were not mentioned in the records until 1990 and 
were not related to dysfunctional bleeding and recurrent 
infections treated in service.  The physician concluded that 
the hysterectomy was performed to relieve symptoms of pelvic 
pain and fibroids but not for other gynecological disorders.  

In a September 2009 Board hearing, the Veteran contended that 
the June 2008 examination was brief,  not performed by a 
specialist in gynecology, and did not reflect consideration 
of the complex history of her treatment in and after service.  

In January 2010, the Board sought an additional medical 
opinion from a Veterans Health Administration gynecological 
specialist.  Specifically, the Board requested an opinion 
whether the observation of a 4.2 centimeter fibroid in 
November 1989 indicated that it was at least as likely as not 
that the fibroid disorder first manifested in service.  In 
February 2010, the Chief of Gynecology at a VA medical center 
summarized the relevant medical evidence taken from reports 
in and after service through December 1994.  The gynecologist 
noted that fibroids grow slowly, about one centimeter a year 
in most cases, and that it was a virtual certainty that the 
Veteran develop at least one fibroid during active service 
that went undiagnosed.    The gynecologist concluded that the 
8.7 centimeter fibroid was likely the source of the Veteran's 
abdominal pain and that the hysterectomy was necessary to 
relieve the pain.  The Veteran was provided a copy of the 
opinion and the opportunity to provide comment or additional 
evidence.  

Placing greatest probative weight on the opinion of the board 
certified specialist who reviewed the medical records and 
provided a clear opinion and rationale, the Board concludes 
that service connection for uterine fibroids resulting in a 
total hysterectomy is warranted.   Service connection does 
not extend to removal of the ovaries as there is no credible 
evidence or medical opinion that follicular cysts found in 
the post-surgical pathology are related to fibroids or to any 
aspect of service or were present in service.  


ORDER

The petition to reopen a final disallowed claim for service 
connection for a gynecological disorder resulting in a total 
hysterectomy is granted. 

Service connection for a gynecological disorder resulting in 
a total hysterectomy is granted, subject to the legal 
criteria governing the payment of monetary benefits.
 


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


